internal_revenue_service number release date index no legend department of the treasury p o box ben franklin station washington dc person to contact telephone number refer reply to cc dom it a plr-119576-99 date date taxpayer date a date b date c date d year year year firm a firm b firm c shareholder shareholder gp dollar_figurew dollar_figureww dollar_figurex dollar_figurexx dollar_figurey mr a mr b dear this responds to your letter of date requesting an extension of time for taxpayer and its common shareholders to agree to treat an additional_amount as a dividend distributed by taxpayer to its shareholders on date c pursuant to the consent_dividend procedure of sec_565 of the internal_revenue_code facts taxpayer is a corporation that elected under sec_856 of the code effective for its taxable_year beginning date a to be a real_estate_investment_trust reit as defined in sec_856 taxpayer has relied on the advice of several outside accountants and attorneys for matters relating to its tax obligations specifically beginning in date b taxpayer retained firm a to assist it in preparing its forms - reit u s income_tax return for real_estate_investment_trusts and to counsel it on all matters related to the preparation of tax returns and their underlying schedules in this connection firm a was responsible for computing the amount of consent dividends under sec_565 required for taxpayer to meet the requirements of sec_857 on the effective date of its reit election date a taxpayer had net built-in gains with respect to certain real_property assets on its form_1120 - reit for year taxpayer made an election under notice_88_19 1988_1_cb_486 to have its net built-in gains treated under these rules with respect to its year taxable_year firm a prepared the returns of taxpayer and its two shareholders shareholder and shareholder on the basis that shareholder should agree under sec_565 to treat dollar_figurew as a consent_dividend from taxpayer shareholder sec_1 and were prepared to treat as a dividend any amount that was necessary to comply with the provisions of part ii of subchapter_m sec_856 et seq of the code accordingly shareholder executed a form_972 agreeing to treat the full amount of dollar_figurew as a dividend this form was duly filed with taxpayer’s year return on its extended due_date of date d firm a did not prepare a form_972 for execution by shareholder however shareholder on its own income_tax return reported dollar_figurex as a distribution from taxpayer as though shareholder had executed a form_972 reflecting that amount firm a also did not advise taxpayer that form_973 included with taxpayer’s form_1120 - reit needed to be separately signed notice_88_19 provides i that a c_corporation with net built-in gains that qualifies to be taxed as a reit may elect to be subject_to rules similar to rules of sec_1374 and ii that the built-in gains of electing reit’s and the corporate-level tax imposed on such gains will be subject_to rules similar to the rules relating to net_income_from_foreclosure_property as defined at sec_857 taxpayer does not know why firm a prepared a form_972 for shareholder reflecting the full amount of consent dividends as computed by firm a rather than dividing that amount between shareholder and shareholder the dollar_figurex reported by shareholder was consistent with the proper consent_dividend allocable to shareholder had firm a’s overall determination of the total consent dividends needed been correct during year taxpayer retained a law firm firm b to provide tax_advice it also retained an accounting firm firm c to replace firm a in providing tax_advice and tax preparation services relating to year and subsequent taxable years neither firm was involved in the preparation of taxpayer’s year form_1120 - reit neither firm reviewed the year return before it was filed shortly after its filing on date d firms b and c reviewed the year return from this review firms b and c determined form_973 should have been signed separately shareholder should have agreed to treat an additional dollar_figurey or a total of dollar_figureww as a consent_dividend from taxpayer shareholder should have signed a separate form_972 the total amount of the consent_dividend that was needed should have been divided between shareholder and shareholder and shareholder should have agreed to treat dollar_figurexx as a dividend from taxpayer the discrepancy between the aggregate amount of consent dividends as computed by firm a on one hand and by firms b and c on the other arises from divergent methods of determining for purposes of sec_857 as applied to a reit with built-in gains the sum of real_estate_investment_trust_taxable_income reitti and net_recognized_built-in_gain nrbig firm a prepared taxpayer’s year form_1120 -reit and shareholder 1's form_972 based on the theory that the amount of the deductions for dividends_paid ddp required under sec_857 ie the sum of of reitti for year and of the excess nrbig for year over the tax imposed thereon could be calculated by netting the taxpayer’s reitti for year which was a negative_amount due to the net_operating_loss_deduction against a positive amount of nrbig however firms b and c have taken the position that a negative_amount of reitti may not be taken into account to offset positive nrbig for purposes of sec_857 accordingly firms b and c have calculated that the consent_dividend and resulting ddp should have been higher than the amounts calculated by firm a to address these problems including that of insufficient ddp firms b and c have advised taxpayer that shareholder sec_1 and should agree to treat additional_amounts of dollar_figurey and dollar_figurexx respectively as dividends from taxpayer shareholder sec_1 and have agreed to these additional consent dividends however because the period for agreeing to treat an amount as a consent_dividend expired at the time the year form 1120-reit was due_date d taxpayer has filed a request for an extension of time in which to make a consent_dividend election for the year taxable_year under notice_88_19 provides that the sec_857 distribution_requirements applicable to net_income_from_foreclosure_property apply to nrbig in the case of a reit with net_income_from_foreclosure_property but without excess_noncash_income as determined under sec_857 sec_857 provides that the deduction for dividends_paid determined without regard to capital_gain dividends must equal or exceed the sum of i of the reitti determined without regard to deductions for dividends_paid and by excluding any net_capital_gain and ii of the excess of the net_income_from_foreclosure_property over the tax imposed thereon sec_301_9100-1 and sec_301_9100-3 of the regulations the failure_to_file form sec_972 and for making the consent_dividend election in the correct amounts was due to firm a’s error these facts are verified by sworn affidavits by mr a and mr b mr a is the chief financial officer of taxpayer mr b is the controller of gp the general_partner of shareholder he is also the treasurer of shareholder applicable law and analysis sec_301_9100-1 of the procedure and administration regulations generally provides that the commissioner in his discretion may grant a reasonable extension of time to make a regulatory election sec_301_9100-1 defines the term regulatory election to include an election whose deadline is prescribed by a revenue_ruling revenue_procedure notice or announcement published in the internal_revenue_bulletin the consent_dividend election is a regulatory election because the deadline for filing the election is prescribed in sec_1_565-1 of the income_tax regulations and revrul_78_296 1978_2_cb_183 sec_301_9100-3 of the regulations provides in part that requests for relief will be granted when the taxpayer provides evidence including affidavits described in paragraph e of this section to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides in part that the taxpayer must submit detailed affidavits from the individuals having knowledge or information about the events that led to the failure to make a valid regulatory election and to the discovery of the failure these individuals must include the taxpayer’s return preparer any individual including an employee of the taxpayer who made a substantial contribution to the preparation of the return and any accountant or attorney knowledgeable in tax matters who advised the taxpayer with regard to the election an affidavit must describe the engagement and responsibilities of the individual as well as the advice that the individual provided to the taxpayer each affidavit must include the name current address and taxpayer_identification_number of the individual and be accompanied by a dated declaration signed by the individual which states under penalties of perjury i declare that i have examined this request including accompanying documents and that to the best of my knowledge and belief the request contains all the relevant facts relating to the request and such facts are true correct and complete in the present case the tax_return_preparer firm a refuses to verify the facts alleged above or to acknowledge its error by sworn affidavit however in view of the sworn affidavits already received and the fact that an incomplete election was prepared and filed in behalf of taxpayer by firm a we believe taxpayer should be treated as having satisfied the affidavit requirement sec_301_9100-3 of the regulations provides in part that except as otherwise provided in paragraphs b i through iii of that section a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer i requests relief under this section before failure to make the regulatory election is discovered by the irs or v reasonably relied on a qualified_tax professional and the tax professional failed to make or advise the taxpayer to make the election the affidavits presented show that taxpayer acted reasonably and in good_faith taxpayer requested relief under this section before failure to make the regulatory election was discovered by the irs moreover taxpayer relied entirely on firm a to prepare its returns and advise it on tax matters during the tax_year at issue firm a is a well-established accounting firm with a substantial tax_accounting practice there are no facts indicating that such reliance on firm a’s expertise in matters relating to the taxation of reits was unreasonable sec_301_9100-3 of the regulations provides in part that a taxpayer is deemed to have not acted reasonably and in good_faith if the taxpayer i seeks to alter a return position for which an accuracy-related_penalty has been or could be imposed under sec_6662 at the time the taxpayer requests relief taking into account sec_1 c of this chapter and the new position requires or permits a regulatory election for which relief is requested ii was informed in all material respects of the required election and related tax consequences but chose not to file the election or iii uses hindsight in requesting relief in connection with hindsight if specific facts have changed since the due_date for making the election that make the election advantageous to the taxpayer the irs will not ordinarily grant relief in such a case the irs will grant relief only when the taxpayer provides strong_proof that the taxpayer’s decision to seek relief did not involve hindsight in the present case taxpayer is not seeking to alter its return position in a way that requires or permits a regulatory election for which relief is requested taxpayer was previously permitted to make the election up to the time that its year return was filed taxpayer was informed of the need to make an election under sec_565 for the year taxable_year and attempted to do so however it was ill-advised of the scope of the election that was needed and the processing of the paper needed to make the election was mishandled by its professional advisor moreover there is no indication that taxpayer is using hindsight as defined above in requesting this relief this request for relief was made within a reasonable_time after the close of the taxable_year at issue and after the failure to make the election was discovered specific facts material to the issue under consideration have not changed since the due_date for making the election that make the election more advantageous to the taxpayer sec_301_9100-3 of the regulations provides in part that the interests of the government are prejudiced if granting relief would result in the taxpayer having a lower tax_liability in the aggregate for all taxable years affected by the election than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money sec_301_9100-3 provides in part that the interests of the government are ordinarily prejudiced if the taxable_year in which the regulatory election should have been made or any taxable years that would have been affected by the election had it been timely made are closed by the period of limitations on assessment in the present case taxpayer will not have a lower tax_liability in the aggregate for any of the years in which the election will apply than the taxpayer would have had if the election had been timely made taking into account the time_value_of_money also no taxable_year that would be affected by the election had it been timely made is closed by the period of limitations on assessment taken together these disclosed circumstances indicate that the omissions and errors that taxpayer now seeks to remedy originated from a mistake on the part of its tax advisors and not from a desire to avoid taxes furthermore there is no indication that any prejudice to the government as defined herein will arise as a result of granting this application accordingly taxpayer is hereby granted an extension of days from the date of this letter within which it may correct the amount of the sec_565 election by filing a corrected form_972 as to shareholder execute and file a form_972 with the correctly calculated dividend amount as to shareholder and execute and file form_973 except as specifically ruled above no opinion is expressed as to the federal tax treatment of the transaction under any other provision of the code and the income_tax regulations that may be applicable or under other general principles of federal income_taxation no opinion is expressed as to the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered by the above ruling this ruling is directed only to the taxpayer who requested it pursuant to the power_of_attorney on file in this office copies of this ruling will be sent to your representatives sec_6110 of the code provides that a private_letter_ruling may not be used or cited as precedent sincerely yours associate chief_counsel income_tax accounting by douglas fahey acting chief branch cc dd - attn chief examination_division
